Citation Nr: 0809819	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  05-27 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to service connection for cirrhosis of the 
liver as secondary to post-traumatic stress disorder (PTSD), 
for purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to May 1971.  
He died in July 2004, and the appellant is his widow.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision by the RO that, in 
part, denied service connection for the cause of the 
veteran's death.

In a November 2004 letter notifying the appellant of its 
decision as to the cause of the veteran's death,   the RO 
informed the appellant that it had also denied her claim for 
accrued benefits.  In August 2005, the appellant submitted 
what can reasonably be construed as a timely notice of 
disagreement (NOD) with respect to that denial.  38 C.F.R. 
§§ 20.200, 20.201, 20.302 (2007).  The appellant argued, in 
effect, that she should be awarded accrued benefits on the 
basis of a claim that was pending at the time of the 
veteran's death; namely, a claim for service connection for 
cirrhosis of the liver as secondary to PTSD.  See 38 C.F.R. 
§ 3.160(c) (2007); Jones v. West, 136 F.3d. 1296, 1299 (Fed. 
Cir. 1998), cert. denied, 525 U.S. 834 (1998).  Thus far, it 
does not appear that she has been furnished a statement of 
the case (SOC) addressing that issue.  See, e.g., 38 C.F.R. 
§ 19.29 (2007).  This matter is discussed in further detail, 
below.

The Board's present decision is limited to the matter of the 
appellant's entitlement to service connection for the cause 
of the veteran's death.  For the reasons set forth below, the 
matter of her entitlement to service connection for cirrhosis 
of the liver as secondary to PTSD, for purposes of accrued 
benefits, is being REMANDED for additional development.


FINDINGS OF FACT

1.  The veteran died in July 2004; his death certificate 
shows that the immediate cause of his death was cirrhosis due 
to or as a consequence of PTSD.

2.  At the time of the veteran's death, service connection 
was in effect for PTSD.

3.  It is at least as likely as not that the veteran's abuse 
of alcohol was secondary to, or a symptom of, his PTSD.

4.  The veteran developed cirrhosis of the liver as a result 
of alcohol abuse.


CONCLUSION OF LAW

The veteran's death can be attributed to service.  
38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.102, 
3.310, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to establish service connection for the 
cause of the veteran's death.  She maintains, in essence, 
that the veteran abused alcohol as a result of service-
connected PTSD; that the abuse of alcohol caused cirrhosis; 
and that cirrhosis caused his death.

Under the law, the death of a veteran will be considered as 
having been due to a service-connected disability when the 
evidence establishes that such disability was either the 
principal or a contributory cause of death.  38 U.S.C.A. 
§ 1310 (West 2002 & Supp. 2007); 38 C.F.R. § 3.312(a) (2007).  
A service-connected disability is considered the 
"principal" (primary) cause of death when that disability, 
"singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto."  38 C.F.R. § 3.312(b).  A "contributory" 
cause of death is inherently one not related to the principal 
cause.  Id. § 3.312(c).  A contributory cause must be 
causally connected to the death and must have "contributed 
substantially or materially" to death, "combined to cause 
death", or "aided or lent assistance to the production of 
death."  Id.

VA compensation may not be paid for primary substance abuse 
disabilities, or for secondary disabilities arising from 
primary abuse.  38 U.S.C.A. § 1110 (West 2002).  However, 
compensation may be paid for substance abuse that is 
secondary to, or a symptom of, a service-connected 
disability.  See, e.g., 38 C.F.R. § 3.310 (2007); Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g denied, 
268 F.3d 1340 (Fed. Cir. 2001).

In the present case, the Board finds that the evidence 
supports the appellant's claim for service connection for the 
cause of the veteran's death.  At the time of the veteran's 
death in July 2004, service connection was in effect for 
PTSD.  VA medical reports of record make repeated reference 
to the fact that the veteran abused alcohol "to avoid 
memories and feelings related to Vietnam."  A social worker 
involved in the veteran's treatment at the Vet Center in 
Kansas City, Missouri concluded in June and December 2004 
that the veteran's abuse of alcohol was "directly related" 
to his PTSD-inasmuch as the veteran used alcohol to cover up 
the pain and anxiety of his experiences in Vietnam-and that 
alcohol abuse ultimately resulted in cirrhosis.  In addition, 
his death certificate, completed by a VA physician, shows 
that the immediate cause of his death was cirrhosis due to or 
as a consequence of PTSD.

The RO denied the appellant's claim because the veteran was 
not diagnosed with PTSD until 2001; long after he had begun 
abusing alcohol.  However, the appellant has described the 
presence of psychiatric symptoms from a much earlier date.  
She has stated, in effect, that the veteran avoided stimuli 
relating to Vietnam, including movies and newscasts, 
immediately after his release from service.  She has also 
reported that, although he had drank beer and alcohol 
previously, it did not become a "daily activity" that 
"permeate[d his] very being, every aspect of his life" 
until after his return from Vietnam.

Under the circumstances, the Board is persuaded that the 
veteran's alcohol abuse was secondary to, or a symptom of, 
his service-connected PTSD, and that the abuse caused 
cirrhosis that ultimately led to his death.  The evidence, at 
a minimum, gives rise to a reasonable doubt on the question.  
38 C.F.R. § 3.102 (2007).  The claim for service connection 
for the cause of the veteran's death is therefore granted.

Because the Board is granting this claim, there is no need to 
engage in any analysis with respect to whether the 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007)), have been satisfied with respect to the 
question of service connection.  That matter is moot.


ORDER

Service connection is granted for the cause of the veteran's 
death.


REMAND

As noted above, the appellant has filed what can reasonably 
be construed as a timely NOD with respect to the matter of 
her entitlement to service connection for cirrhosis of the 
liver as secondary to PTSD, for purposes of accrued benefits.  
See Introduction, supra.  To date, no SOC as to that matter 
has been furnished.  In Manlincon v. West, 12 Vet. App. 
238 (1999), the Court held that when an appellant files a 
timely NOD as to a particular issue, and no SOC is furnished, 
the Board should remand, rather than refer, the issue for the 
issuance of a SOC.

For the reason stated, this claim is REMANDED for the 
following actions:

Unless the claim is resolved by granting the 
benefits sought or the NOD is withdrawn, 
furnish an SOC to the appellant, in 
accordance with 38 C.F.R. § 19.29, 
concerning the matter of her entitlement to 
service connection for cirrhosis of the 
liver as secondary to PTSD, for purposes of 
accrued benefits.  This issue should be 
certified to the Board for appellate review 
if, and only if, a timely substantive appeal 
is received.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The remanded issue must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional 


development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2007).



______________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


